Citation Nr: 1727834	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-47 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to Veteran's service connected disability. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from November to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the case in February 2014 for additional development.  

The Veteran originally requested a hearing before a member of the Board, and one was scheduled to take place in July 2013.  However, the Veteran canceled his hearing request.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2016).


FINDING OF FACT

The Veteran's service-connected disability precludes substantially gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

The Veteran's reflex sympathetic dystrophy of left hand with loss of use, left thumb post-operative (left hand disability) is assigned a 60 percent rating.  Thus, the criteria set forth in 38 C.F.R. § 4.16(a) have been met.

The Board concedes that due to the Veteran's left hand disability, the Veteran is unable to use his left hand.  In November 2009, the Veteran received a VA examination where the examiner concluded the Veteran was unable to grasp anything with his left hand.  The examiner determined the Veteran's disability affected his ability to perform any job requiring the use of both hands.

The Veteran also submitted a private opinion from his physician from January 2011.  This physician stated that the he reviewed the Veteran's entire claims file and performed a physical examination in September 2010.  This physician opined the Veteran was unemployable.  The physician noted that in addition to the complete loss of use of his left hand the Veteran complained of constant pain and numbness.  The physician concluded that the Veteran's "left hand condition renders it complete useless," and therefore, the Veteran was determined to be unemployable.  

Additionally, the record included a vocational assessment from October 2011.  This examination considered the Veteran's educational level and employment history prior to his active service.  The Veteran has an associate degree in telecommunications and prior to his active service worked in the fast food industry.  The Board notes that the Veteran has not had gainful employment since separation from service.  This examiner stated that the "limitations imposed by this condition have limited his activities of daily living his ability to maintain a normal routine with his family and have effectively removed him from any type of gainful employment." 

The evidence of record includes the Veteran's records from the Social Security Administration (SSA).  SSA determined that though the Veteran would not be able to perform his past work, based on his age and education he could perform other jobs.  Specifically, SSA concluded the Veteran would be able to work in areas that required him to lift and carry weight up to 25 pounds, with his right hand.  SSA similarly concluded the Veteran was also able to perform jobs that required standing or walking.  Accordingly, SSA noted that while the Veteran's left hand disability did limit his activities, he was still able to work certain types of job.    

In March 2011, the Veteran testified a hearing at the regional office where the Veteran described the difficulties his left hand disability caused him.  The Veteran stated he was unable to work as a programmer because he could not type with both hands.  The Veteran stated the only job he had post-service was part-time as a student tutor.  The Veteran indicated he was able to help other students with their computer science homework only because he had good grades. Nevertheless, because he was unable to type and the pain made concentrating difficult, he did not think he would be able to get a job as a programmer. 

The Board evaluates the private opinions submitted by the Veteran, the Veteran's VA records, his testimony, and SSA records.  The Board finds the Veteran's VA records and private opinions provide competent and credible evidence the Veteran is unemployable due to his service-connected disability.  The private opinion from January 2011 considered the Veteran's entire claims file, in addition to a physical examination of the Veteran.  In considering the Veteran's unemployability the examiner considered not only the disability but also the Veteran's difficulty in concentration due to his pain.  The Board finds the January 2011 opinion carries high probative weight. 

Additionally, the Veteran's October 2011 vocational assessment considered his individual background, including his education, training, and work history.  Pederson, 27 Vet. App. 276.  In taking into account the Veteran's education and his lack of work history, the October 2011 examiner found he would not be able to engage in gainful employment.  Conversely, the SSA considered the Veteran's background and concluded because of the Veteran's educational background and physical capabilities he is still able to gain employment.  The Board finds both opinions credible, competent, and highly probative. 

Consequently, the Board finds the evidence of record is in equipoise and thus, the benefit-of-the-doubt standard is applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, on the basis of the above analysis and after consideration of all the evidence, the Board finds that TDIU is warranted.   


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


